DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 11/10/2021.
Claims 1-20 were cancelled.
Claims 21-40 are newly added.
Claims 21-40 are currently pending and have been examined. 

Information Disclosure Statement 
Information Disclosure Statements received 11/10/2021, 03/28/2022, and 09/14/2022 have been reviewed and considered.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and double patenting rejection set forth in this Office action.

The present invention is directed towards a method and systems for extracting quantities from product titles.
The following references have been identified as the most relevant prior art to the claimed invention: Bhagwan et al. (US 2012/0005222 A1); Lempel (US 2015/0161704 A1); and Levy et al. (US 9,830,635 B1).
Bhagwan et al., hereinafter “Bhagwan”, discloses retrieving … a first product identifier comprising at least one tag (¶¶ [0031]-[0032]); determining, based on the at least one tag, a number of quantity related tags (¶ [0032]; ¶ [0045]); if the number of quantity-related tags is one: determining a second quantity based …a unit included in the quantity-related tag (¶ [0032]); and flagging the first product identifier as having the second quantity (¶ [0032]); if the number of quantity-related tags is greater than one (¶ [0046]): determining a third quantity based on a pattern of the quantity-related tags and the category of the product (¶ [0046]), and 49Customer No. 22,852Attorney Docket No. 14904.0234-00000 flagging the first product identifier as having the third quantity (¶ [0046]).  However, Bhagwan does not anticipate or render obvious: retrieving a first product identifier comprising at least one tag extracted from a product title; generating, using the at least one tag and a machine-learning algorithm, a combination of one or more attributes; flagging the product identifier as having a first quantity if the number of quantity-related tags is zero; consulting a probability table to determine a second quantity based on a unit associated with the quantity-related tag; determining a third quantity based on a pattern of the quantity-related tags and the category of the product; generating, based on the at least one tag, the combination of one or more attributes, and the flagged quantity, at least one similarity value between the first product identifier and a second product identifier; and modifying, based on the at least one similarity value, at least one parameter in at least one data structure.
Lempel describes a crowdsourcing approach used to collect from contributions, item pricing offered by sellers from which the contributors have purchased items.  Lempel further teaches: flagging the product identifier as having a first quantity if the number of quantity-related tags is zero (¶ [0026]; ¶ [0036]; FIG. 4).  However, Lempel does not anticipate or render obvious: retrieving a first product identifier comprising at least one tag extracted from a product title; generating, using the at least one tag and a machine-learning algorithm, a combination of one or more attributes; consulting a probability table to determine a second quantity based on a unit associated with the quantity-related tag; determining a third quantity based on a pattern of the quantity-related tags and the category of the product; generating, based on the at least one tag, the combination of one or more attributes, and the flagged quantity, at least one similarity value between the first product identifier and a second product identifier; and modifying, based on the at least one similarity value, at least one parameter in at least one data structure.
Levy et al., hereinafter “Levy”, describes systems, methods, and devices for determining and displaying market relative positions and/or attributes of unique items.  Levy teaches generating, based on the at least one tag … and the flagged quantity, at least one similarity value between the first product identifier and the second product identifier (Col 5, ll. 30-35; Col 17, ll. 30-50).  However, Levy does not anticipate or render obvious: retrieving a first product identifier comprising at least one tag extracted from a product title; generating, using the at least one tag and a machine-learning algorithm, a combination of one or more attributes; consulting a probability table to determine a second quantity based on a unit associated with the quantity-related tag; determining a third quantity based on a pattern of the quantity-related tags and the category of the product; generating, based on the at least one tag, the combination of one or more attributes, and the flagged quantity, at least one similarity value between the first product identifier and a second product identifier; and modifying, based on the at least one similarity value, at least one parameter in at least one data structure.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.




Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101.
	Claim(s) 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case, claims 21-30 are directed to a system, and claims 31-40 are directed to a method.  Claims 21 and 31 are parallel in nature, therefore, the analysis will use claim 31 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 21 and 31 recite the abstract idea of “determining and modifying product similarity values”.
Specifically, representative claim 31 recites abstract concepts, including: receiving a first product identifier comprising at least one tag extracted from a product title; generating, using the at least one tag … a combination of one or more attributes; determining, a number of quantity related tags associated with the at least one tag; flagging the product identifier as having a first quantity if the number of quantity-related tags is zero; if the number of quantity-related tags is one: consulting a probability table to determine a second quantity based on a unit associated with the quantity-related tag; and flagging the first product identifier as having the second quantity; if the number of quantity-related tags is greater than one: -6-Continuation of U.S. Application No. 17/175,386 Attorney Docket No. 14904.0234-01000 determining a third quantity based on a pattern associated with the quantity-related tags, and flagging the first product identifier as having the third quantity; generating, based on the at least one tag, the combination of one or more attributes, and the flagged quantity, at least one similarity value between the first product identifier and a second product identifier; and modifying, based on the at least one similarity value, at least one parameter … . 
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of determining and providing equivalence of product information. These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, determining and modifying product similarity values are certain methods of organizing human activity because it is a advertising, marketing, or sales activity.  Thus, claims 21 and 31 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 21 and 31 recites the additional elements including: a computer; at least one data structure; a machine-learning algorithm; a memory storing instructions; and at least one processor. Although the claims recites these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 21 and 31 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “determining and modifying product similarity values” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 21 and 31 are ineligible. 
	Dependent claim(s) 22, 24-27, 29-30, 32, 34-37, and 39-40 merely further limit the abstract idea, without reciting any further additional elements.  Therefore, claims 22, 24-27, 29-30, 32, 34-37, and 39-40 are ineligible for the same reasons as identified with respect to claims 21 and 31.
	Dependent claims 23, 28, 33, and 38 recite additional elements including: a text mapping process and one or more user devices.  The additional elements do not integrate the judicial exception into a practical application because they amount to no more than instruction to apply the abstract idea on a generic computer or merely use a computer as a tool to perform the abstract idea.  Additionally, the additional elements do not amount to significantly more because the additional elements, individually and in combination, do not add meaningful limitations to the abstract idea beyond generally linking the abstract idea to particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).  Accordingly, claims 23, 28, 33, and 38 are ineligible.
	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,200,612 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 21 of the application is contained in claim 1 of the patent ‘612, expect for the limitation “modifying, based on the at least one similarity value, at least one parameter in at least one data structure”.  However, claim 9 of the patent recites “wherein flagging the product identifier as having a quantity comprises modifying a parameter associated with the product identifier in the at least one database”. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 21 of the application is obvious in view of claim 1 and 9 of the patent ‘612.
Claims 22-27 are anticipated by claims 2-7 of the patent, respectively.  Claim 28 is anticipated by claim 1 of the patent.  Claims 29 and 30 are anticipated by claims 8 and 9 of the patent, respectfully.
Claim 31 of the application is contained in claim 10 of the patent ‘612, expect for the limitation “modifying, based on the at least one similarity value, at least one parameter in at least one data structure”.  However, claim 17 of the patent recites “wherein flagging the product identifier as having a quantity comprises modifying a parameter associated with the product identifier in the at least one database”. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 31 of the application is obvious in view of claim 10 and 17 of the patent.
Claims 32-35 are anticipated by claims 11-14 of the patent, respectively.  
Claim 36 of the application is contained in claim 10 of the patent ‘612, expect for the limitation “wherein the at least one similarity value comprises an indication of whether the first product identifier matches the second product identifier”.  However, claim 6 of the patent recites “wherein the at least one similarity value comprises an indication of whether the first product identifier matches the second product identifier”. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 36 of the application is obvious in view of claim 10 and 6 of the patent.
Claim 37 is anticipated by claim 15 of the patent.  Claim 38 is anticipated by claim 10 of the patent.  Claims 39 and 40 are anticipated by claims 16 and 17 of the patent, respectively.


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Abaydulla, Anvar) describes inventory system research used to effectively and efficiently group item types.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625